Case 1:18-cv-05398-DLI-VMS Document 71 Filed 03/02/21 Page 1 of 4 PageID #: 2010
Case 1:18-cv-05398-DLI-VMS Document 71 Filed 03/02/21 Page 2 of 4 PageID #: 2011

 Hon. Vera M. Scanlon, U.S.M.J.
 March 2, 2021
 Page 2 of 4
 individuals, including many with large public followings, posted the photograph of Plaintiff at the
 Simi Valley city council meeting (“Council Meeting”) before Ms. Reid did. Further, several
 people revealed Plaintiff’s business, phone number, and address before Ms. Reid posted. Dkt. 18
 ¶¶ 20-34. The identity of the supposed lost customers is critical to determining whether they
 stopped doing business with Plaintiff and did so because of Ms. Reid’s posts. This is a fundamental
 aspect of Plaintiff’s claim; yet, she is barring Ms. Reid from discovering anything about it.
         Plaintiff’s February 12, 2021 letter (Dkt. 69), attempting to justify its deficient initial
 disclosures, also shows Plaintiff’s lack of good faith. Plaintiff argues that revealing the names of
 former customers would cause RC to lose business, and her solution to this non-existent problem
 was to provide information about Plaintiff’s lost customers only after Plaintiff was deposed,
 thereby denying Defendant any meaningful opportunity to examine Plaintiff about her putative
 damages. In the same vein, after Defendant drafted a confidentiality order at Plaintiff’s insistence,
 Plaintiff’s counsel then refused to negotiate or enter into one.
          Finally, Plaintiff’s reason for refusing to provide information about damages—that the
 Decision held “Plaintiff had no obligation to plead or establish special damages,” and because her
 damages are “presumed as a matter of law”—directly conflicts with Supreme Court precedent.
 Ex. D at 5; Dkt. 69 at 2. In Gertz v. Robert Welch, Inc., 418 U.S. 323 (1974), the Supreme Court
 flatly rejected Plaintiff’s position and found the First Amendment prohibits presumed damages in
 defamation cases where the plaintiff is a private figure and does not prove actual malice. The
 Court held that “States may not permit recovery of presumed or punitive damages . . . when liability
 is not based on a showing of knowledge of falsity or reckless disregard for the truth.” Id. at 349
 (stating it is “necessary to restrict defamation plaintiffs who do not prove [actual malice] to
 compensation for actual injury (emphasis added)).
 Plaintiff’s Political Activities are Relevant to Numerous Issues in the Action
         Ms. Reid’s RFPs 1-4, 24, 31, 35-37 and 39 seek documents and information concerning
 protests, council meetings and other public events Plaintiff attended; hate messages she received
 with respect to those events; communications where Plaintiff was accused of racist conduct;
 positions she took and communications she had concerning immigration issues; communications
 with the Federation for American Immigration Reform (“FAIR”); Plaintiff’s contacts with the
 media; and Plaintiff’s social media posts concerning public issues. Ms. Reid’s interrogatories 2,
 4, and 17 ask for the events Plaintiff attended, her social media posts, and media contacts.
         Plaintiff has refused to provide the requested documents and information, uniformly
 asserting that each request is irrelevant, fails the test of proportionality and “is not reasonably
 calculated to lead to the discovery of admissible evidence” because:
        [Plaintiff’s] status as a private citizen has been determined . . . by the Court of
        Appeals . . . . Furthermore, a direction for her to answer this RFP would have the
        effect of burdening her participation as a private citizen in matters of public interest.
        . . . La Liberte objects that an order . . . requiring a response . . . would constitute
        “state action” . . . improperly infringing upon her First Amendment rights.
 Ex. B at 2. There is no such thing as a state action defense to discovery. To the extent Plaintiff
 claims her responses are protected by the First Amendment, no “‘absolute’ privilege exists
 protecting documents from discovery under the First Amendment. . . .” P. & B. Marina, Ltd.
 P’ship v. Logrande, 136 F.R.D. 50, 60-62 (E.D.N.Y. 1991) (denying a claim that documents
Case 1:18-cv-05398-DLI-VMS Document 71 Filed 03/02/21 Page 3 of 4 PageID #: 2012

 Hon. Vera M. Scanlon, U.S.M.J.
 March 2, 2021
 Page 3 of 4
 should be withheld to protect the First Amendment right to petition). In particular, where the
 objection is based on a party’s associational rights, “the association privilege cannot be used to
 circumvent general and legitimate discovery where the specter of intimidation and reprisal is not
 present.” Sherwin-Williams Co. v. Spitzer, No. 1:04-cv-185, 2005 WL 2128938, at *5 (N.D.N.Y
 Aug. 24, 2005) (finding plaintiffs did not make a showing of a reasonable probability of a “chill
 or threat” to organization members). Here, Plaintiff filed this lawsuit and put her reputation and
 views at issue—she opened the door. “[O]nce a party initiates . . . an action, ‘[she] cannot
 realistically hope to pursue the suit in a risk-free atmosphere.’” Id.
         “A plaintiff places [her] reputation at issue when . . . she sues for defamation if only because
 a jury may award damages for injury to reputation.” Rulon v. City of Colton, No. G050697, 2015
 WL 1609018, *4 (Cal. Ct. App. Apr. 10 2015). Absent evidence showing damage to reputation,
 a jury could award nominal damages of $1. See, e.g., Core Wealth Mgmt., LLC v. Heller, No.
 B199366, 2010 WL 1453068 (Cal. Ct. App. Apr. 13, 2010); see also Lenz v. Universal Music
 Corp., 815 F.3d 1145 (9th Cir. 2016).
         All of Ms. Reid’s RFPs and interrogatories are relevant to the following allegations, among
 others, in her first amended complaint (“FAC”): Ms. Reid damaged her reputation; Ms. Reid
 caused Plaintiff per se and special damages; Plaintiff has lived a private life outside of the public
 eye; Plaintiff is not a bigoted racist, and the racial slurs made at the Council Meeting do not reflect
 Plaintiff or her views. See FAC ¶¶ 47, 69, 75, 86. For example, despite Plaintiff’s obstruction of
 discovery, Ms. Reid uncovered evidence of other events that could have caused Plaintiff the
 reputational harm she attributes to Ms. Reid. On February 25, 2017, more than a year before the
 Council Meeting, Plaintiff punched a teenager at a pro-Trump rally in Hollywood, California. This
 violent encounter was captured on video and posted online. 1
         Indeed, it appears that Plaintiff regularly and publicly confronts vulnerable teenagers on
 divisive matters of public concern. We now know, again without the benefit of discovery, of three
 interactions Plaintiff had with vulnerable teenagers: the video of plaintiff punching a teenager at
 the Hollywood rally, a 2018 photograph of Plaintiff arguing with another teenager published in
 The Washington Post, see Exhibit E, and the photograph published in the Ventura County Star
 showing Plaintiff screaming at a 14-year-old at the Council Meeting, see Exhibit F. Ms. Reid is
 entitled to pursue whether Plaintiff’s purported damages were caused by actions that occurred
 before Ms. Reid’s social media posts.
         Finally, while the Decision found that Plaintiff did not need to plead actual malice because
 she did not appear to be a limited purpose public figure, it does not preclude Ms. Reid from
 discovering and presenting other evidence, such as the Hollywood video, showing that Plaintiff in
 fact meets the limited purpose public figure test. See La Liberte, 966 F.3d at 92 (noting the district
 court erred by requiring Plaintiff to “allege” actual malice (emphasis added)).
 Plaintiff’s Selective and Outright Refusal to Provide Relevant Documents and Information
         Plaintiff has inexplicably refused to provide any documents it has regarding Ms. Reid (RFP

 1
   Fists Fly As Trump Supporters Rally for Boycott of Oscars Ceremony, Ruptly (Feb. 25, 2017)
 https://www.ruptly.tv/en/videos/20170225-067-USA--Fists-fly-as-Trump-supporters-rally-for-boycott-of-Oscars-
 ceremony?search_key=e41d36e9-c98f-4e21-8cde-af042e041269 (last accessed on February 23, 2021). According
 to Wikipedia, Ruptly is a sister agency of RT, Russian TV, and in 2020 had 1.48 million subscribers and reached up
 to 3,000,000 viewers.
Case 1:18-cv-05398-DLI-VMS Document 71 Filed 03/02/21 Page 4 of 4 PageID #: 2013

 Hon. Vera M. Scanlon, U.S.M.J.
 March 2, 2021
 Page 4 of 4
 29). In response to numerous document requests, Plaintiff only agreed to produce selective
 documents and not others called for. For example, while RFPs 6-8 and 13 call for all documents
 concerning the hate messages Plaintiff received, Plaintiff only agreed to produce the hate messages
 themselves. Plaintiff’s communications about the hate messages are also highly relevant.
 Similarly, Plaintiff refuses to fully respond to RFP 5 (concerning Plaintiff’s allegation that the
 photograph at the heart of this action was taken out of context); RFP 17-21 (concerning Plaintiff’s
 communications with third parties including key witnesses in the case); RFP 10 (concerning
 Plaintiff’s allegation that the racial slurs do not reflect Plaintiff or her views); RFPs 11-12 and 14
 (concerning Plaintiff’s allegations that Ms. Reid performed no investigation and had no source for
 her posts and knew of their falsity); RFP 22 (concerning communications that Plaintiff and her
 family had with Ms. Reid); RFPs 33-34 (concerning communications with Arthur Schaper, the
 head of FAIR, and Genevieve Peters, who attended the Council Meeting, which likely detail,
 among other comments, whether the statements in Ms. Reid’s posts reflect Plaintiff or her views,
 and what Plaintiff said at the Council Meeting).
         Plaintiff also refused to adequately answer numerous interrogatories. For example,
 interrogatory 14 asks Plaintiff to describe each communication she had with persons who attended
 the Council Meeting before, during, and after the meeting. Plaintiff referenced a single text
 message she had about the meeting, but then failed to state whether other documents exist or
 describe the communications she (undoubtedly) had. Plaintiff also failed to fully answer
 interrogatories 8 (the basis for Plaintiff’s allegation that the racial slurs do not reflect Plaintiff or
 her views); 10 (identifying documents showing that Ms. Reid had knowledge of the falsity of her
 posts); and 12 (communications Plaintiff’s daughter had with the police). Plaintiff also refused to
 answer in their entirety interrogatories 13 (the basis for the allegation that Ms. Reid was trying to
 advance her career and political agenda) and 18 (communications with Fox 11 in Los Angeles).
 Refusal to Provide Evidence on How Objective Readers Interpreted Ms. Reid’s Posts
         Plaintiff’s FAC alleges that “objective readers interpreted Reid’s retweet as accusing La
 Liberte of being one of those who screamed racial obscenities at a minor during the City Council
 Meeting.” FAC ¶ 45. Ms. Reid’s interrogatory 7 and RFP 9 ask Plaintiff to identify facts and
 documents to support this allegation, but Plaintiff refuses to do so, arguing these inquiries are
 barred by the Decision. The Decision’s finding that one of Ms. Reid’s posts was not nonactionable
 opinion does not mean Ms. Reid is foreclosed from probing the manner in which the public
 understood it. “Whether a challenged statement ‘declares or implies a provable false assertion of
 fact is a question of law for the court to decide, unless the statement is susceptible of both an
 innocent and a libelous meaning, in which case the jury must decide how the statement was
 understood.’” Overhill Farms v. Lopez, 190 Cal. App. 4th 1248, 1261 (Cal. Ct. App. 2010).
        The Court should order Plaintiff to fully respond to Ms. Reid’s interrogatories 2-4, 7-8, 10,
 12-14, 17, 18 and RFPs 1-15, 17-22, 24-29, 31-37, 39, 41, and 43.
                                                         Respectfully submitted,
                                                         /s/ John H. Reichman
                                                         John H. Reichman
 cc:     All Counsel on ECF
